El Juez Asociado Señor Audrey,
emitió la opinión del tribunal.
El apelante fue denunciado y condenado por infracción de la Ley de Prohibición Nacional por transportar en un saco sobre su persona cuatro envases de cristal conteniendo *632ron, bebida embriagante con más del medio por ciento dé alcohol, y annqne en esta apelación sostiene que no trans-portaba las botellas de ron a qne se refiere la denuncia sino que las conducía otra persona, sin embargo hubo testigos que declararon que era el denunciado quien las trasportaba, por lo que no podemos declarar que la corte inferior come-tió error en la apreciación de la prueba'al dar crédito a dichos testigos.
La otra cuestión tratada por el apelante en su alegato es que la prueba es insuficiente para sostener que dichas bo-tellas contenían licor embriagante. El único testigo que de-claró- sobre ese particular fue el policía que hizo la denun-cia quién manifestó “que eran cuatro botellas y que esta-ban llenas de ron; que sabe que es ron y que contiene alcohol porque lo ha visto muchas veces y por el olor; que no lo probó, que lo olió nada más; que el olor era bastante fuerte. ’ ’
Oreemos que esa prueba es suficiente porque el ron es •una destilación del jugo de la caña de azúcar que produce alcohol y su mayor o menor fuerza puede ser conocida ge-neralmente por el olfato, por lo que la declaración del tes-tigo de que por el olor supo que las botellas contenían ron y que era bastante fuerte es suficiente para llegar a la con-clusión de que contenían más de la mitad del uno por ciento de alcohol por volumen y que por tanto era una bebida em-briagante.
La sección 3* título 29 de la Ley de Prohibición Nacio-nal dispone que dicha ley sea liberalmente interpretada con el fin de que el uso del licor embriagante como bebida quede prohibido. En el caso de People v. Casellas, 209 Pac. 40, •se declaró que cierta evidencia de que un vino tiene un sa-bor fuerte es suficiente para demostrar que contiene más del uno por ciento de alcohol y en el caso dé Strada v. ü. 8., 281 Fed. 143 se sostuvo con referencia al tvhishy que no se necesita un perito científico para identificar un bien conocido artículo de manufactura y comercio de uso común.

La sentencia apelada debe ser confirmada.